Citation Nr: 1206701	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  07-22 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.
 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



 INTRODUCTION

The Veteran served on active duty from January 1982 to July 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and March 2006 rating decisions of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for degenerative disc disease of the cervical spine and assigned a 10 percent disability rating in January 2006, and denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in March 2006.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The Veteran's service-connected cervical spine disability is characterized by forward flexion to 40 and 45 degrees, combined range of motion to 300 and 310 degrees, subjective complaints of muscle spasms, pain, and flare ups, and no objective findings of upper extremity radiculopathy, muscle spasm or guarding severe enough to result in abnormal spinal contour, or additional limitations of motion. 

3. The Veteran's combined schedular rating is 80 percent. 

4. The competent and probative evidence of record does not demonstrate that the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.




CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine have not been met. 38 U.S.C.A. §§ 1155, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5242 (2011).  

2. The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The claim for a higher rating for the Veteran's service-connected cervical spine disability arises from his disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

With regard to the claim for TDIU, the Veteran was informed in a January 2006 letter of the evidence necessary to substantiate the claim by specifying the criteria needed for that benefit. As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, a March 2006 letter included the type of evidence necessary to establish a disability rating and effective date for the claims on appeal. 

Although this notice was not issued before the January 2006 and March 2006 rating decisions on appeal, the Veteran has not been prejudiced, as the claims were readjudicated in a May 2007 statement of the case. See Prickett v. Nicholson, 20 Vet. App. 370 (2006). Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, prejudicial, normally falls upon the party attaching the agency's determination, except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). In connection with the claims on appeal, the evidence of record includes the Veteran's VA outpatient treatment records dated May 2006, May 2009, July 2009, January 2010, and August 2010. The Veteran also underwent VA spine examinations in July 2005 and March 2010 with regard to his cervical spine disability. The VA examiners reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale. The Board notes that the VA examination reports are probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Although an examination or opinion was not obtained in connection with the Veteran's claim for TDIU, the Board finds that VA was not under any obligation to provide an examination, as such is not necessary to make a decision on that claim. See 38 U.S.C.A. § 5103A(d) (West Supp. 2010). Moreover, the Board notes that the Veteran was informed in January 2006 and May 2011 letters by the RO to complete, sign, and return an enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability. The Veteran was also informed of such as noted in a November 2010 decision review officer (DRO) informal conference report and December 2010 report of contact, via a VA Form 21-0820. Throughout the pendency of this appeal, the Veteran has not submitted the requested information, so the Board finds that no further development of such evidence is warranted. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a 'one-way street.' If a claimant wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal. The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

A. Degenerative Disc Disease of the Cervical Spine 

In a February 2006 notice of disagreement, the Veteran reported that his service-connected cervical spine disability was of such severity that he had radiating pain to his shoulders, which caused him to limit his activities and take pain medication three to four times per day. The Veteran contends that a higher evaluation than the 10 percent currently assigned is warranted.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155 (West Supp. 2010). Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern. Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995). It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. Id. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion. Id. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Id. The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2011).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. 38 C.F.R. § 4.59 (2011). It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2011). Otherwise, the lower rating will be assigned. Id. When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2011).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	1. Diagnostic Code 5242

Pursuant to the rating criteria for the spine, the Veteran's service-connected cervical spine disability is rated at 10 percent disabling under Diagnostic Code 5242. See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011). 

A 10 percent disability rating is assigned where forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. A 20 percent disability rating is assigned where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine is not greater than 170 degrees; or muscle spasm or guarding is severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 percent rating is warranted where forward flexion of the cervical spine is 15 degrees or less; or favorable ankylosis of the entire cervical spine is present. A 40 percent rating is assigned where unfavorable ankylosis of the entire cervical spine is present. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, and left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. at Note (2).

After a full review of the record, the Board concludes that an initial evaluation in excess of 10 percent for the Veteran's service-connected cervical spine disability is not warranted. At the July 2005 VA examination, the Veteran exhibited forward flexion of the cervical spine to 45 degrees and a combined range of motion to 310 degrees, and there were no subjective complaints or objective findings of ankylosis, muscle spasm, or guarding. In fact, the examiner specifically noted "[t]here was no paraspinous/paravertebral muscle spasm to palpation" upon examination of the Veteran's neck. 

A July 2009 VA outpatient treatment record noted the Veteran had full range of motion of his neck upon examination; however, the measurements were not documented. In January 2010, objective findings were noted in a VA outpatient treatment record for right trapezius spasm with tender to palpation (ttp) at base of the neck; however, the Veteran's neck was also noted as supple and he was treated with medication and heat.

Most recently, at the March 2010 VA examination, the Veteran exhibited forward flexion to 40 degrees and a combined range of motion to 300 degrees, and there were no objective findings of ankylosis. The Veteran did report a history of spasms and the examiner noted additional findings of "bilateral acromioclavicular (a.c.) joint hypertrophy, mild positive impingement sign[ificant] left shoulder [and that] [s]houlder problems can cause neck pain and muscle spasm around the shoulder and neck." Nonetheless, objective abnormalities of the cervical spine listed no bilateral spasm or guarding, and in response to whether the "muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour," the examiner answered no. 

As such, the criteria for an initial evaluation in excess of 10 percent for the claim on appeal have not been met under Diagnostic Code 5242.  As shown above, the clinical findings do not show forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine is not greater than 170 degrees; or muscle spasm or guarding is severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, which would warrant the next higher 20 percent rating.


	2. Additional Considerations

First, the Board has considered whether a separate evaluation is warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2011). At the July 2005 VA examination, the Veteran denied any upper extremity radicular symptoms except to the dorsal aspect of the left shoulder. Upon examination of the Veteran's neck, "[u]pper extremity active range of motion was intact and with complaint only of left shoulder discomfort at the extreme . . . deep-tendon reflexes were unobtainable for the upper extremities, [but] distal sensation was intact." The Veteran was diagnosed with mild degenerative disc disease of the cervical spine without objective clinical evidence of upper extremity radiculopathy. Most recently at the March 2010 VA examination, there was no history of incontinence, results from a detailed sensory examination of the Veteran's spine were normal, and the Veteran's prior diagnosis was confirmed. As such, there is no evidence of record to warrant a separate evaluation for any objective neurological abnormality associated with the Veteran's service-connected cervical spine disability.  

Second, with respect to the possibility of a higher rating under 38 C.F.R. §§ 4.40, 4.45, the Board has considered whether an initial evaluation in excess of 10 percent could be assigned on the basis of functional loss due to the Veteran's service-connected cervical spine disability. See DeLuca, 8 Vet. App. at 204-05; VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998). 

At the July 2005 VA examination, the Veteran reported his cervical spine disorder was a constant cervicothoracic junction area of pain which increased ("flare[d] up") on waking and with turning his head to the left. Upon examination, the Veteran "experienced pain only with left rotation and right lateral bending, with all other range of motion accomplished without difficulty, complaint of pain or evidence of fatigue, incoordination, weakness or lack of endurance with repetition . . . [and] of these, subjective pain appears to have the greatest functional impact." 

Most recently, the March 2010 VA examination report noted that "since 2005 [the Veteran] has [had] a different complaint of an occasional sharp pain in the left side of his neck, cracking, and neck pain every two weeks. On one occasion when he moved quickly he had a significant increase in his pain." The Veteran also reported a history of stiffness, decreased motion, and mild aching pain on the left side of the lower cervical spine for hours on a weekly to monthly basis. Upon examination, there were no objective evidence of pain on active range of motion, following repetitive motion, or additional limitations after three repetitions. The examiner opined that "[he] found no objective clinical evidence that function was additionally limited by pain, fatigue, weakness, incoordination or lack of endurance. Of these subjective pain appears to have the greatest functional impact."

Based on these objective medical findings, the Board concludes that the Veteran's subjective complaints of additional limitation of function due to painful motion is currently contemplated in the 10 percent disability rating and that an initial evaluation in excess of 10 percent for the service-connected cervical spine disability is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 202.   

Third, the Board has considered the Veteran's reported history of symptomatology for his cervical spine disorder and acknowledges that he is competent to report such symptoms because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, the Veteran is not competent to identify specific levels of his service-connected cervical spine disability according to the appropriate diagnostic codes. In this case, such competent evidence concerning the nature and extent of the Veteran's disorder has been provided in the medical evidence of record. As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Lastly, the Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.  

In this case, a comparison between the level of severity and symptomatology of the Veteran's cervical spine disability and the schedular rating criteria for the spine, under 38 C.F.R. § 4.71a, Diagnostic Code 5242, shows that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability. As discussed above, there is a higher rating available under the diagnostic code addressed in this decision. But the Veteran's disorder is not productive of the manifestations that would warrant the higher rating. Accordingly, the 10 percent schedular disability rating currently assigned is adequate and referral for extra-schedular consideration for the claim on appeal is not required.   

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine. See Gilbert, 1 Vet. App. at 55.

B. TDIU

VA regulations allow for the assignment of a TDIU rating on a schedular basis when a Veteran's schedular rating is less than total and the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that (1) if there is only one such disability, that disability must be ratable at 60 percent or more, or (2) if there are two or more disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a) (2011). It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable. Id.

In this case, the Veteran is service connected for the following disabilities: 30 percent for obstructive sleep apnea, and 10 percent each for right knee chondromalacia, right hip trochanteric bursitis, left hip trochanteric bursitis, recurrent left wrist and thumb de quervains tenosynovitis, right shoulder acromioclavicular arthritis, left shoulder acromioclavicular arthritis, left ankle Achilles tendonitis, chronic lumbosacral strain, degenerative disc disease of the cervical spine, and tinnitus. The Veteran is also service connected and assigned a noncompensable rating for the following disabilities: left knee chondromalacia, right wrist de quervains tenosynovitis, residuals of a left ring finger fracture, allergic rhinitis, scar on the right eyebrow, burn scar on the left anterior forearm, post laceration scar on the left lower lateral thigh, scar from mid back post mole removal, scar on the left lateral chest, onychomycosis of toenails, and bruxism. The Veteran's combined schedular rating is 80 percent. See 38 C.F.R. § 4.25, Table I (2011). 

Although the Veteran meets the percentage standards for a TDIU rating on a schedular basis where two or more service-connected disabilities are present, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In the July 2005 VA examination report, the Veteran reported that after service, he has been employed as an alarm monitor security man and he "has lost approximately two days from work in the last year for the neck complaint neither which was for physician prescribed rest." A May 2006 VA outpatient treatment record documented the Veteran's work at Wilford Hall Medical Center (WHMC), and a January 2010 VA outpatient treatment record noted the Veteran's work as a contractor. The March 2010 VA examination report documented the Veteran was a student and not currently employed for the past two to five years. None of the evidence shows that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.

Moreover, as discussed above, the Veteran has failed to provide any additional information in support of his claim for a TDIU rating, to include a completed VA Form 21-8940. The November 2010 DRO informal conference report revealed the Veteran was informed that "all the evidence in the [claims] file showed he has been working as a contractor for WHMC. The Veteran stated he ha[d] not worked for WHMC since 2007." When asked about the January 2010 VA outpatient treatment record which showed currently employment as a contractor, the Veteran did not confirm or deny. The Veteran voiced understanding and indicated that he would submit the required information if time permits. Thereafter, in a December 2010 report of contact, the Veteran "indicated he would be faxing the information to support his claim for [TDIU]. As of th[at] date, that information had not been received." While the Veteran has asserted that he is entitled to TDIU, he has not provided probative evidence to support his claim.  His claim alone, without some supportive evidence, fails to provide a sufficient basis to grant the benefit sought on appeal.  Therefore, the Veteran does not meet the criteria for a TDIU rating on a schedular basis, as the evidence does not show the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Nonetheless, VA regulations provide that a case, where the Veteran is unemployable by reason of service-connected disabilities and fails to meet the percentage standards under 38 C.F.R. § 4.16(a), must be submitted to the Director of Compensation and pension Service for extra-schedular consideration. See 38 C.F.R. § 4.16(b) (2011); Barringer v. Peake, 22 Vet. App. 242 (2008); see also Rice v. Shinseki, 22 Vet. App. 447 (2009) (Since the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the Veteran or is reasonably raised by the evidence of record.).

As noted above, the Veteran has met the percentage standards under 38 C.F.R. § 4.16(a) where two or more service-connected disabilities are present. Moreover, the evidence of record does not show that the Veteran is unemployable by reason of his service-connected disabilities. As a result, the Board finds this claim on appeal should not be submitted for extra-schedular consideration. 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for TDIU. See Gilbert, 1 Vet. App. at 55.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine is denied.  

Entitlement to TDIU is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


